Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-19, 84, 87-89 are pending.  Claims 1, and 11 stand amended.  Claims 87-89 are newly added.  Claims 14 and 16 stand withdrawn as not reading on an expanded specie. 
Priority
Instant application 16210414, filed claims benefit as follows:

    PNG
    media_image1.png
    56
    346
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
Applicant comments on claims being temporarily withdrawn are correct relating to expanded species is correct. 
With respect to the 102(a)(1) rejection, the rejection is withdrawn in view of the amendment because the compounds therein do not meet conditions 1-3 of amended claim 1.
Additional art was identified below through additional search for expanded specie.
Claims 13-16 and 88-89 are withdrawn as not reading on the expanded specie.  

Claim Rejection -- 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US-20140361259 (“the ‘259 publication”).
This rejection applies to an expanded specie.
The ‘259 publication teaches:

    PNG
    media_image2.png
    256
    305
    media_image2.png
    Greyscale
.
In this case, A1 = CN-LA wherein LA = arylene; R1-2, 4-5 = H; R3= D1; LD = single bond; RD = substituted aryl.  This meets at least condition 1.  The limitations of claims 2-7 do not limit the claims such that the compound above does not read on the instant claims.  Further, aryl groups are from C6-C40.  Instant claim 12 does not limit the claim such that the compound above does not flow from claim 1 since the claim does not require R1-R5 first be only and Ar1 .

Claim(s) 1-12, 17-19, 84, 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2014054912 (“the ‘192 publication”, made of record on the IDS).
This rejection applies to at least the expanded specie below.
The ‘912 publication teaches for examples:

    PNG
    media_image3.png
    142
    105
    media_image3.png
    Greyscale
.
In this case at least proviso condition 1 applies.  The ‘912 publication teaches A1 = pyrimidine, RA = substituted or unsubstituted aryl and heteroaryl, LA = sub or unsub arylene; R1-R5 = H, or D1, LD = single bond-carbazole, RD = H, or sub or unsub aryl. Instant claim 12 does not limit the claim such that the compound above does not flow from claim 1 since the claim does not require R1-R5 be only and Ar1 group.
The ‘912 publication teaches OLED, fluorescence, layer materials, and at least condition 1.  See for example page 1, [94-98], [136-176] for additional device limitations.



Conclusions
	No claims allowed.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622